United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2135
                                   ___________

Ralph Blumberg; Geraldine Blumberg;  *
Robert Blumberg,                     *
                                     *
            Appellants,              * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Missouri.
                                     *
Nationwide Life Insurance Company,   *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: February 11, 2000
                              Filed: February 17, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Robert Blumberg and his parents, Ralph and Geraldine Blumberg, appeal
following the district court’s1 grant of summary judgment to Nationwide Life Insurance
Company (Nationwide) in their declaratory-judgment and tort action. After careful
review of the record, we deny the Blumbergs’ motion to strike a portion of
Nationwide’s brief, and we conclude the district court did not err in granting summary

      1
       The Honorable Lawrence O. Davis, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
judgment. Nationwide never received an application or issued a policy for the
insurance in question, and the agent with whom the Blumbergs dealt lacked actual
authority to bind Nationwide. We conclude the Blumbergs did not create a genuine
issue of material fact as to whether the agent had apparent authority to bind Nationwide
or whether Nationwide could be held liable for the agent’s alleged tortious acts. See
Hunt v. Mercy Med. Ctr., 710 A.2d 362, 376 (Md. Ct. Spec. App. 1998); Veydt v.
Lincoln Nat’l Life Ins. Co., 614 A.2d 1318, 1322 (Md. Ct. Spec. App. 1992); Simpson
v. Prudential Ins. Co. of Am., 177 A.2d 417, 421 (Md. 1962).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-